ORDER

PER CURIAM.
Kristina Borovic (“Defendant”) appeals from the judgment of the trial court, entered pursuant to a jury verdict in favor of Randy Overy (“Plaintiff’) for personal injuries sustained in a motor vehicle collision involving Defendant’s automobile and Plaintiffs motorcycle. On appeal, Defendant asserts four points of trial court error. The first three points allege instructional error. Defendant’s final point alleges error in allowing a non-disclosed witness to testify. We find no trial court error; therefore, we affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).